 



Exhibit 10.24
SUPPLEMENTARY PENSION PLAN
OF
AIR PRODUCTS AND CHEMICALS, INC.
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 PURPOSE OF THE PLAN
    2  
Section 1.1
    2  
ARTICLE 2 DEFINITIONS
    2  
Section 2.1
    2  
Section 2.3
    6  
ARTICLE 3 BENEFITS
    7  
Section 3.1 Eligibility and Vesting
    7  
Section 3.2 Amount of Benefits
    7  
Section 3.3 Employee Compensation
    7  
Section 3.4 Allocation of Incentive Compensation
    8  
Section 3.5 Payment of Benefits
    8  
Section 3.6 Optional Forms of Retirement Benefit
    10  
Section 3.6A Election of Benefit Form Prior to 1 October 2006
    11  
Section 3.7 Election of Benefit Form On or After 1 October 2006
    13  
Section 3.8 Pre-Retirement Spousal Benefits
    13  
Section 3.9 Small Benefit Payment Procedures
    14  
Section 3.10 Change in Control
    15  
ARTICLE 3A SPECIAL SUPPLEMENTAL BENEFITS
    15  
ARTICLE 4 ADMINISTRATION
    17  
Section 4.1 Plan Administration and Interpretation
    17  
Section 4.2 Claim and Appeal Procedure
    17  
ARTICLE 5 FUNDING
    19  
Section 5.1 Benefits Unfunded
    19  
Section 5.2 Non-Qualified Plan
    20  
Section 5.3 ERISA
    20  
ARTICLE 6 AMENDMENT AND TERMINATION
    20  
Section 6.1 Amendment and Termination
    20  
Section 6.2 Contractual Obligations
    21  
Section 6.3 No Employment Rights
    21  
ARTICLE 7 GENERAL PROVISIONS
    22  
Section 7.1 Non-alienation of Benefits
    22  
Section 7.2 Minor or Incompetent
    22  
Section 7.3 Payee Unknown
    23  
Section 7.4 Illegal or Invalid Provision
    23  
Section 7.5 Governing Law and Headings
    23  
Section 7.6 Liability Limitation
    23  
Section 7.7 Notices
    24  
Section 7.8 Entire Agreement
    24  
Section 7.9 Binding Effect
    24  

ii          

 



--------------------------------------------------------------------------------



 



Exhibit 10.24
SUPPLEMENTARY PENSION PLAN
OF
AIR PRODUCTS AND CHEMICALS, INC.
Amended and Restated Effective January 1, 2005
     WHEREAS, Air Products and Chemicals, Inc. did, effective October 1, 1978,
establish a Supplementary Retirement Plan for those of its employees eligible to
participate therein, which Plan was thereafter amended from time to time, and
was amended, restated and renamed the Supplementary Pension Plan of Air Products
and Chemicals, Inc. as of October 1, 1988, and was thereafter amended, inter
alia, as of 20 September 1995, 1 October 1995, 1 January 1996, 16
September 1999, and 20 September 2000 and amended and restated as of 1 May 2003;
     WHEREAS, Air Products and Chemicals, Inc. now wishes to make certain
revisions in the Plan and to restate said Plan in its entirety;
     NOW, THEREFORE, the Supplementary Pension Plan of Air Products and
Chemicals, Inc. is hereby amended and restated in its entirety as follows,
effective as of 1 January 2005; and the said Supplementary Pension Plan, as so
revised and restated, shall apply only to an Employee whose Separation from
Service occurs on or after 1 January 2005, except as otherwise provided. The
Plan is further amended, effective January 1, 2006, to comply with Section 409A
of the Code and regulations thereunder applicable to nonqualified deferred
compensation plans. The rights and benefits, if any, of a former employee shall
be determined in accordance with the provisions of the Plan in effect on the
date his Separation from Service occurred, except as otherwise provided.

 



--------------------------------------------------------------------------------



 



ARTICLE 1
PURPOSE OF THE PLAN
     Section 1.1 This Plan is established to provide supplementary retirement
income benefits to a certain select group of management or highly compensated
persons in the employ of Air Products and Chemicals, Inc. and participating
subsidiaries. It thereby supplements the benefits payable to such persons under
the Air Products and Chemicals, Inc. Pension Plan for Salaried Employees.
ARTICLE 2
DEFINITIONS
     Section 2.1 As used herein, the following terms shall have the following
meanings, unless the context clearly indicates otherwise.
     “Accrued Benefit” shall mean, in the case of an Employee, a monthly
retirement benefit for the life of the Employee that such Employee would
receive, commencing at his Normal Retirement Date, in an amount determined under
Section 3.2 hereof based on his Credited Service, Average Compensation and
benefit payable under the Salaried Pension Plan as of the date such Accrued
Benefit is being determined.
     “Annual Incentive Plan” shall mean the Air Products and Chemicals, Inc.
1997 Annual Incentive Plan adopted by the Company’s stockholders, as it may be
amended from time to time.
     “Annuity Starting Date” shall mean the first day of the first period for
which a benefit under Section 3.1 will be paid as an annuity or, in the case of
a benefit not paid in the form of an annuity, the date of payment; provided
that, in

2



--------------------------------------------------------------------------------



 



the case of a former Key Employee described in Section 3.5(b), the Annuity
Starting Date shall be determined as if the Employee’s benefit distribution was
not delayed in accordance with Section 3.5.
     “Average Compensation” shall have the meaning set forth in Section 3.3
hereof.
     “Board” shall mean the board of directors of the Company or any Committee
thereof acting on behalf of the Board pursuant to its Charter or other
delegation of power from the Board or the Chairman of the Board acting pursuant
to a delegation of authority from the Board.
     “Change in Control” shall mean the first to occur of any one of the events
described below:
     (i) Stock Acquisition. Any “person”, as such term is used in Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”), other than the
Company or a corporation whose outstanding stock entitled to vote is owned in
the majority, directly or indirectly, by the Company, or a trustee of an
employee benefit plan sponsored solely by the Company and/or such a corporation,
is or becomes, other than by purchase from the Company or such a corporation,
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 35% or more of
the combined voting power of the Company’s then outstanding voting securities.
Such a Change in Control shall be deemed to have occurred on the first to occur
of the date securities are first purchased by a tender or exchange offeror, the
date on which the Company first learns of acquisition of 35% of such securities,

3



--------------------------------------------------------------------------------



 



or the later of the effective date of an agreement for the merger, consolidation
or other reorganization of the Company or the date of approval thereof by a
majority of the Company’s shareholders, as the case may be.
     (ii) Change in Board. During any 12-month period, individuals who at the
beginning of such period were members of the Board cease for any reason to
constitute at least a majority of the Board, unless the election or nomination
for election by the Company’s shareholders of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period. Such a Change in Control shall be
deemed to have occurred on the date upon which the requisite majority of
directors fail to be elected by the shareholders of the Company.
     (iii) This provision shall in all cases be interpreted to comply with the
requirements of Code Section 409A, as amended.
     “Committee” shall mean the Company’s Benefits Committee or other Committee
designated to hear appeals under the Plan in accordance with the provisions of
Article 4 hereof.
     “Company” shall mean Air Products and Chemicals, Inc. and any successor
thereto by merger, purchase or otherwise.
     “Compensation” shall have the meaning set forth in Section 3.3 hereof.
     “Effective Date” shall mean, as to the Company, October 1, 1978, and as to
any other Employer, the date as of which the Salaried Pension Plan initially
becomes effective for Employees of the Employer.

4



--------------------------------------------------------------------------------



 



     “Employee” shall mean any person who is employed by an Employer on a
regular salaried basis on or after the Effective Date of the Plan applicable to
such Employer, who participates or participated in the Salaried Pension Plan as
an “Employee” as defined therein, and who has been granted Incentive
Compensation by an Employer for and in respect of any fiscal year of the Company
or part thereof during such person’s most recent 120 months of employment or
such Employee’s period of employment by an Employer, if less than 120 months.
     “Employer” shall mean the Company and/or any Participating Employer either
collectively or separately as the context requires.
     “Incentive Compensation” shall mean a bonus award of stock and/or cash paid
on a current basis by an Employer pursuant to the Annual Incentive Plan upon or
following the conclusion of the Company’s fiscal year to which such award
relates and/or a bonus award of stock and/or cash, the payment of which was
deferred under the terms of the Annual Incentive Plan.
     “Key Employee” shall mean any Employee or former Employee (not including a
beneficiary of either in the event that such Employee or former Employee is
deceased) who at any time during a Plan Year is in salary grade 217 or above or
the equivalent grade in any future grade structure of the Company where such
grade indicates status as an officer. The determination of whether an employee
is a Key Employee shall be made consistent with final regulations promulgated
under Code Section 409A and procedures developed by the Plan Administrator.
     “Participating Employer” shall mean each Affiliated Company, some or all of
whose employees are participating in the Salaried Pension Plan as

5



--------------------------------------------------------------------------------



 



“Employees” as defined therein, and have also received awards under the Annual
Incentive Plan.
     “Plan” shall mean the “Supplementary Pension Plan of Air Products and
Chemicals, Inc.” as set forth herein and as amended from time to time.
     “Plan Administrator” shall mean the Company’s Director of Compensation and
Benefits prior to February 1, 2006 and, thereafter, the Vice President – Human
Resources, or such other person or entity as the Vice President – Human
Resources shall appoint to fill such role.
     “Plan Year” shall mean the annual period beginning on October 1 and ending
on September 30. A Plan Year shall be designated according to the calendar year
in which such Plan Year ends (e.g., the 2006 Plan Year refers to the Plan Year
beginning on October 1, 2005 and ending on September 30, 2006).
     “Salaried Pension Plan” shall mean the “Air Products and Chemicals, Inc.
Pension Plan for Salaried Employees” as amended from time to time.
     Section 2.2 As used herein, the terms “Credited Service,” “ERISA,”
“Employee,” “Retire,” “Retired,” or “Retirement” and “Separate,” “Separated” or
“Separation from Service,” and, except as specifically provided in this Article,
all other capitalized terms, shall have the same meanings as in the Salaried
Pension Plan, unless the context clearly indicates otherwise.
     Section 2.3 The masculine pronoun whenever used herein shall include the
feminine. The singular shall include the plural and the plural shall include the
singular whenever used herein, unless the context otherwise requires.

6



--------------------------------------------------------------------------------



 



ARTICLE 3
BENEFITS
     Section 3.1 Eligibility and Vesting. Subject to Sections 5.1 and 6.2, an
Employee shall be entitled to receive benefits under this Plan if such person
shall be entitled to receive a benefit under the Salaried Pension Plan. Benefits
under this Plan shall be calculated in accordance with Section 3.2 hereof and
shall be subject to the limitations herein provided.
     Section 3.2 Amount of Benefits. The amount of the benefit to be paid to an
Employee or any other person entitled to receive a benefit hereunder shall be
equal to the amount of the benefit such person would have received under the
Salaried Pension Plan (without regard to the limitations under
Sections 401(a)(17), and 415 of the Internal Revenue Code) if such benefit were
calculated using Average Compensation calculated pursuant to Section 3.3 hereof,
and then reduced by the amount of the actual benefit payable to such person
under the Salaried Pension Plan. The normal form of benefit under Section 4.1 of
the Salaried Pension Plan shall be employed as the basis for making computations
under this Section 3.2 in order to insure the attaining for such purpose of
equivalency between the various forms of benefits provided by the Salaried
Pension Plan and this Plan, regardless of whether an optional form of benefit
has been selected under Article V of the Salaried Pension Plan and/or under
Section 3.6 of this Plan.
     Section 3.3 Employee Compensation. For purposes of computing an Employee’s
benefit in accordance with Section 3.2 hereof, the Employee’s Average
Compensation shall be the monthly average of the Compensation of the Employee
for the 36 consecutive months (or total consecutive months if he or she was
employed by an Employer for less than 36 months) in which his Compensation was
the highest during the 120 months nearest preceding his

7



--------------------------------------------------------------------------------



 



Separation from Service (or during the total period of employment if he or she
was employed by an Employer less than 120 months). For this purpose, an
Employee’s Compensation for any period shall be equal to the sum of (a) his
“Compensation” for such period as defined in Article I of the Salaried Pension
Plan, provided that no limitation based on Code Section 401(a)(17) shall apply,
(b) one hundred percent (100%) of the Employee’s Incentive Compensation
allocated to such period in accordance with Section 3.4 hereof and (c) one
hundred percent (100%) of the amount of annual salary deferred by the Employee
under the Air Products and Chemicals, Inc. Supplementary Savings Plan on or
before September 1, 2006 and the Air Products and Chemicals, Inc. Deferred
Compensation Plan thereafter, which amount, but for such deferral election,
would have been received by the Employee as annual salary during such period.
     Section 3.4 Allocation of Incentive Compensation. For the purpose of
computing the Employee’s Compensation in accordance with Section 3.3 hereof, all
Incentive Compensation shall be allocated to the period for which the Incentive
Compensation was awarded to the Employee by the Employer, notwithstanding actual
distribution of the Incentive Compensation at a later time. The total dollar
value of Incentive Compensation awards shall be allocated in equal amounts to
each month of the period for which the award was made.
     Section 3.5 Payment of Benefits.

  (a)   Benefits shall be payable under the Plan under the same terms and
conditions, and at such time or times, as a corresponding benefit is payable to
the Employee or such other person entitled thereto under the Salaried Pension
Plan; provided that, an Employee who Separates from Service prior to Retirement
shall not be permitted to commence payment of benefits until attaining age fifty
five (55) except as provided for small benefits in Section 3.9. Payment of
benefits will commence only upon the Employee’s proper

8



--------------------------------------------------------------------------------



 



      application therefore, except for small benefits as described in
Section 3.9(a). For benefit payments commencing before 1 October 2006, benefits
shall be paid in the Primary Form of Benefit as determined in Section 5.2 of the
Salaried Pension Plan, unless the Employee shall elect to have an optional form
of benefit in accordance with the provisions of Section 3.6A hereof. For benefit
payments commencing on or after 1 October 2006, benefits shall be paid in a lump
sum form of benefit described in Section 3.6(b) below unless the Employee shall
elect to have an optional form of benefit in accordance with the provisions of
Section 3.7 hereof in which case, the benefit shall be paid in the same form of
benefit as that elected in the Salaried Pension Plan. All payments of benefits
shall be subject to Federal income and such other tax withholding as required by
applicable law.     (b)   Notwithstanding the above, a distribution to a
Participant who at the time of his or her Separation from Service is a Key
Employee shall not be made or commence before the later of the date which is six
months after the occurrence of such Separation from Service or the first day of
the Fiscal Year following his or her Separation from Service (or, if earlier,
the date of death of such Key Employee). If the form of benefit elected by such
Key Employee is a lump sum, such lump sum shall be increased to reflect the
delayed payment in accordance with the Plan Administrator’s procedures for such
adjustments, and if the form of benefit is an annuity, the Key Employee will
receive, on the delayed payment date, all payments that would have been made
during the period of delay, adjusted for the delay in accordance with the Plan
Administrator’s procedures for such adjustments. The discount rate as it would
have applied on the Annuity Starting Date shall be used to adjust the delayed
distributions to Key Employees.

9



--------------------------------------------------------------------------------



 



     Section 3.6 Optional Forms of Retirement Benefit.

  (a)   An Employee may elect as provided in Section 3.6A or 3.7, as applicable,
to have distribution of any benefits otherwise payable in accordance with
Section 3.5 hereof made in:

  (i)   Options A, B or C as set forth in such Section 5.2 of the Salaried
Pension Plan, substituting the benefit determined under Section 3.2 above for
the benefit determined under Article IV of the Salaried Plan, or     (ii)   a
lump sum form of benefit described below in this Section 3.6.

  (b)   Subject to satisfaction of the procedures set forth below in
Section 3.6A(b) or 3.7, an Employee who so elects will have distribution of his
benefit under the Plan made in the form of a single lump sum cash payment
calculated by converting the benefit determined under Section 3.2 into a single
cash payment, using the following assumptions:

  (i)   For distributions prior to 20 September 2000, the mortality assumptions
to determine life expectancy shall be the mortality table or tables used by the
actuary as the basis for preparing the annual actuarial valuation for the
Salaried Pension Plan for the Plan Year immediately preceding the Employee’s
Retirement and, for distributions made on or after 20 September 2000, the
mortality assumptions used for this purpose shall be determined from a unisex
version of the 1994 Group Annuity Mortality Table; provided that, with respect
to any Employee who had an accrued benefit in the

10



--------------------------------------------------------------------------------



 



      Plan as of 20 September 2000, the single cash payment shall be the greater
of the amount calculated using the pre-September 20, 2000 mortality assumptions
or the September 20, 2000 or later mortality assumptions; and

  (ii)   The discount rate used to determine the lump sum actuarial present
value of the primary form of benefit shall be the yield for AAA Municipal Bonds
as published periodically by Moody’s Investor Service, Inc. in Moody’s Bond
Survey, such rate to be based on the average yield of the three (3) months
immediately preceding the ninety (90) day period prior to the Annuity Starting
Date for the benefit.

In case either of the above measures is no longer in use or available, the
Committee will select a comparable alternative.
     Section 3.6A Election of Benefit Form Prior to 1 October 2006.
     For Annuity Starting Dates occurring prior to 1 October 2006, the following
procedures shall apply for election of optional forms of benefit.

  (a)   Except as otherwise provided in subsection (b) below as to the lump sum
form of benefit, the same election of form of benefit procedures and terms and
conditions as are in effect under the Salaried Pension Plan shall be in effect
under the Plan including that, if the Employee is married on the Annuity
Starting Date, the Primary Form of Benefit shall take the form of Option A as
provided in Section 5.2 of the Salaried Pension Plan, notwithstanding that a
different form of benefit may be selected by such Employee for the distribution
of benefits under the Salaried Pension Plan and under this Plan.

11



--------------------------------------------------------------------------------



 



  (b)   An Employee may elect a lump sum form of benefit subject to the
following rules.

  (i)   Employee Statement. To elect a lump sum, the Employee will be required
to furnish a written statement that he forgoes any future ad hoc or other
increases in benefits paid under the Plan.     (ii)   Spousal Consent. The
Employee may elect a lump sum, a single life benefit or may specify a
beneficiary other than a spouse without spousal consent.     (iii)   Committee
Approval. The Committee, through the Plan Administrator, will have the right to
disapprove and suspend any and all elections of a lump sum form of benefit if
payment of the Employee’s Plan benefit in such form would adversely affect the
Company.     (iv)   Further Administrative Procedures. The Plan Administrator
shall from time to time adopt such additional procedures as he, in his
discretion, shall determine to be necessary or appropriate for the proper
administration of elections, approvals and payment of Plan benefits in lump sum
form, including procedures as to the timing of payment thereof, taking into
consideration when information as to the Employee’s final Incentive Compensation
for services rendered to the date of his Retirement is first available. Such
procedures shall be binding on Employees and the Company for all purposes of the
Plan.

12



--------------------------------------------------------------------------------



 



     Section 3.7 Election of Benefit Form On or After 1 October 2006
     For Annuity Starting Dates occurring on or after 1 October 2006, the
following procedures shall apply for election of optional forms of benefit.

  (a)   Employees participating in the Plan as of 30 September 2006 who do not
have their Annuity Starting Date prior to 1 October 2006 must elect the form of
distribution of their Plan benefit prior to 1 October 2006. Such Employees will
be given the opportunity to elect an annuity form of benefit payable in the same
form as the Employee elects for the Salaried Pension Plan benefit or a lump sum
form of benefit described in Section 3.6(b) in the manner determined by the Plan
Administrator. Such distribution election shall be with respect to an Employee’s
entire Credited Service accrued under the Salaried Pension Plan through his
Annuity Starting Date Plan benefit determined under Section 3.2. Such
distribution election shall become irrevocable when accepted by the Plan
Administrator.     (b)   An Employee who first becomes an Employee on or after
October 1, 2006 shall make an irrevocable election as to the form of
distribution of their benefit within 30 days of becoming an Employee in a manner
determined by the Plan Administrator. If no distribution election is made by the
Employee within 30 days of becoming eligible, benefits under the Plan shall be
payable in a lump sum form of benefit described in Section 3.6(b).

     Section 3.8 Pre-Retirement Spousal Benefits. If an Employee dies prior to
his or her Annuity Starting Date, a pre-Retirement spousal benefit shall be
payable to the Employee’s surviving spouse, if any, under the same terms and
conditions and at such time or times as a corresponding benefit is payable to
the Employee’s surviving spouse under Section 5.7 of the Salaried Pension Plan,

13



--------------------------------------------------------------------------------



 



and calculated in the same manner as provided in such Section 5.7 except
substituting the benefit determined under Section 3.2 above for the benefit
determined under Article IV of the Salaried Pension Plan. The surviving spouse
of the Employee may elect to have distribution of any such benefit made any time
permitted under Section 5.7 of the Salaried Pension Plan. The same election of
benefit procedures as are in effect under the Salaried Pension Plan shall be in
effect under the Plan. The surviving spouse may also elect, in the manner
provided by the Plan Administrator, to have his or her pre-Retirement spousal
benefit paid in the form of a single lump sum cash payment, calculated by
converting the pre-Retirement spousal benefit to a single sum in accordance with
Section 3.6(b) above.
     If a former Key Employee dies after his or her Annuity Starting Date but
prior to the delayed payment date of his or her benefit described in
Section 3.5(b) above, the Employee’s spouse shall receive a distribution as soon
as administratively practical of the benefit payments that would have been
payable to the Employee on and after the Annuity Starting Date had the payment
not been delayed, adjusted for the delayed payment.
     Section 3.9 Small Benefit Payment Procedures.

  (a)   Notwithstanding Sections 3.5, 3.6, 3.6A and 3.7 above, if an Employee’s
benefit has an aggregate actuarial present value of less than $10,000 at the
time of the Employee’s Separation from Service, or the monthly amount payable if
the benefit were distributed in a single life annuity commencing on the Normal
Retirement Date would be less than $100 per month, the payment of such benefit
shall be made by payment of a single lump sum, in which case the lump sum amount
so paid shall be the actuarial present value of the monthly benefit.

14



--------------------------------------------------------------------------------



 



  (b)   For purposes of this Section 3.9, if an Employee Separates from Service
prior to his or her Early Retirement Date, the same actuarial factors,
assumptions and procedures as are employed under Section 5.1 of the Salaried
Pension Plan shall be employed to calculate the actuarial present value of any
benefit and if an Employee Separates from Service on or after his or her Early
Retirement Date, the same actuarial factors and assumptions as are employed
under Section 3.6 (b) of this Plan shall be used to calculate the actuarial
present value of any benefit.

     Section 3.10 Change in Control. Notwithstanding the above provisions of
this Article 3, upon a Change in Control, an Employee shall have an immediate,
nonforfeitable right to his or her Accrued Benefit under the Plan and shall
receive an immediate lump sum payment of such. This payment shall not affect his
or her continued eligibility under the Plan; however, his or her Accrued Benefit
under the Plan shall be reduced by the amount paid out.
ARTICLE 3A
SPECIAL SUPPLEMENTAL BENEFITS
     Notwithstanding any provision of the Plan to the contrary, certain
employees of the Employer who have not been granted Incentive Compensation shall
be entitled to receive a special supplemental benefit under the Plan in
accordance with the following provisions:

  (a)   Any Participant in the Salaried Pension Plan who is not an Employee at
the time of his or her Separation from Service, and who:

15



--------------------------------------------------------------------------------



 



  (i)   Would be described in Section 3.2(c) of the Salaried Plan text except
that such Participant was a Highly Compensated Employee at the time of his or
her Separation from Service; or     (ii)   Would be described in Section 3.2(d)
of the Salaried Plan text except that such Participant was a Highly Compensated
Employee Separated from Service after 1 January 2001 and notified of such
Separation from Service prior to 1 July 2002 shall be entitled to a benefit
under this Plan as follows:

  (b)   The amount of the benefit shall be the difference between the monthly
retirement benefit the Participant receives under Section 3.4 of the Salaried
Pension Plan and the benefit the Participant would have received under
Section 3.2 of the Salaried Pension Plan had he or she Separated from Service on
or after his or her Early Retirement Date.     (c)   Such a Participant shall be
treated as an Employee for purposes of this Plan except for purposes of
Sections 3.1-3.4; provided that such a Participant whose Separation from Service
occurred prior to 1 January 2000 shall not be treated as an Employee for
purposes of Subsections 3.6(a)(ii) or 3.6(b).

16



--------------------------------------------------------------------------------



 



ARTICLE 4
ADMINISTRATION
     Section 4.1 Plan Administration and Interpretation. The Plan shall be
administered by the Plan Administrator. The Plan Administrator shall have full
power and authority to administer the Plan and interpret the Plan in a manner
which is as consistent with the interpretations of similar provisions in the
Salaried Pension Plan as the context reasonably permits. The Plan
Administrator’s powers shall include, by way of illustration and not limitation,
the discretionary authority and power to construe and interpret the Plan
provisions, decide all questions of eligibility for benefits, and determine the
amount, time, and manner of payments of any benefits and to authorize the
payment of benefits hereunder, except to the extent such powers have been given
to the Committee pursuant to Section 4.2 below or otherwise. The Plan
Administrator may appoint one or more individuals or committees to assist him in
carrying out his duties and responsibilities under the Plan and may adopt rules
and regulations for the administration of the Plan and alter, amend, or revoke
any rules or regulations so adopted. The decisions of the Plan Administrator or
his delegates shall be final and binding on the Company, the Employers, the
Employees, and their beneficiaries.
     Section 4.2 Claim and Appeal Procedure.

  (a)   Claim Procedure. In the event of a claim by an Employee or an Employee’s
beneficiary for or in respect of any benefit under the Plan or the method of
payment thereof, such Employee or beneficiary shall present the reason for his
claim in writing to the Plan Administrator. The Plan Administrator shall, within
ninety (90) days after the receipt of such written claim, send written
notification to the Employee or beneficiary as to its disposition, unless
special circumstances require an extension of time for processing the claim.

17



--------------------------------------------------------------------------------



 



      If such an extension of time for processing is required, written notice of
the extension shall be furnished to the claimant prior to the termination of the
initial ninety (90) day period. In no event, however, shall such extension
exceed a period of ninety (90) days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan Administrator expects to render the final
decision.         In the event the claim is wholly or partially denied, the Plan
Administrator’s written notification shall state the specific reason or reasons
for the denial, include specific references to pertinent Plan provisions on
which the denial is based, provide an explanation of any additional material or
information necessary for the Employee or beneficiary to perfect the claim and a
statement of why such material or information is necessary, and set forth the
procedure by which the Employee or beneficiary may appeal the denial of the
claim. If the claim has not been granted and notice is not furnished within the
time period specified in the preceding paragraph, the claim shall be deemed
denied for the purpose of proceeding to appeal in accordance with paragraph
(b) below.     (b)   Appeal Procedure. In the event an Employee or beneficiary
wishes to appeal the denial of his claim, he may request a review of such denial
by the Committee by making written application to the Plan Administrator within
sixty (60) days after receipt of the written notice of denial (or the date on
which such claim is deemed denied if written notice is not received within the
applicable time period specified in paragraph (a) above). Such Employee or
beneficiary (or his duly authorized representative) may, upon written request to
the Committee, review documents which are pertinent to such claim,

18



--------------------------------------------------------------------------------



 



      and submit in writing issues and comments in support of his position.
Within sixty (60) days after receipt of the written appeal (unless an extension
of time is necessary due to special circumstances or is agreed to by the
parties, but in no event more than one hundred and twenty (120) days after such
receipt), the Committee shall notify the Employee or beneficiary of its final
decision. If such an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The final decision shall be
in writing and shall include: (i) specific reasons for the decision, written in
a manner calculated to be understood by the claimant, and (ii) specific
references to the pertinent Plan provisions on which the decision is based.    
(c)   Change in Control. Notwithstanding the above, upon a Change in Control,
for the three-year period commencing on the date of the Change in Control, the
Plan Administrator shall notify the Employee of the disposition of a claim under
paragraph (a) above, and the Committee shall notify the Employee of the decision
on an appeal under paragraph (b) above, within ten (10) days of receipt of the
claim or appeal, respectively.

ARTICLE 5
FUNDING
     Section 5.1 Benefits Unfunded. The Plan shall be unfunded. Neither an
Employer, the Board, nor the Plan Administrator shall be required by the terms
of the Plan to segregate any assets in connection with the Plan. Neither an
Employer, the Board nor the Plan Administrator shall be deemed to be a trustee
of any amounts to be paid under the Plan. Any liability to any person with
respect to benefits payable under the Plan shall be only a claim against the

19



--------------------------------------------------------------------------------



 



general assets of the Employer. No such liability shall be deemed to be secured
by any pledge or any other encumbrance on any specific property of the Employer.
     Section 5.2 Non-Qualified Plan. The Plan will not be qualified under the
Code and the Company and the Employers shall not be required to qualify the
Plan.
     Section 5.3 ERISA. The Plan is intended to constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees of the Employer which
qualifies for the exclusion provided for in Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. In the event that any regulatory body should determine that
the Plan does not qualify for such exclusion, then the Company may retroactively
revise the eligibility criteria under the Plan so that this Plan may qualify for
the exclusion or take such other action as is deemed necessary, and the Company
and the Employers shall have no liability to those individuals who had been
eligible for benefits under the Plan prior to such revision or action except to
the extent of the individual’s Accrued Benefit as of the effective date of such
action.
ARTICLE 6
AMENDMENT AND TERMINATION
     Section 6.1 Amendment and Termination. While the Company intends to
maintain this Plan in conjunction with the Salaried Pension Plan for so long as
necessary or desirable, the Company reserves the right at any time to amend,
suspend, and/or terminate this Plan, in whole or part. Action to terminate the
Plan may be taken on behalf of the Company only by the Board, by its resolutions
duly adopted. Any other action referred to in this subsection and not determined
by the Company’s general counsel to be in contravention of law may

20



--------------------------------------------------------------------------------



 



be taken on behalf of the Company by the Board or the Chairman of the Board or
his delegate by a resolution, certificate, new or revised Plan text, or other
writing; provided that, only the Board may approve a Plan amendment which
(A) would materially increase aggregate accrued benefits under, materially
change the benefit formula provided by, or materially increase the cost of the
Plan so long as persons designated by the Board as “Executive Officers” for
purposes of the U.S. Securities laws participate in the Plan; or (B) would
freeze benefit accruals, materially reduce benefit accruals, or otherwise
materially change the benefits under the Plan; or (C) would constitute the
exercise of power or function assigned to the Finance Committee of the Board,
the Plan Administrator, or the Committee. The Chairman may delegate the
authority described in the preceding sentence in writing. Notwithstanding the
above no such amendment, termination or suspension shall reduce the benefits
payable to or accrued by an Employee as of the date of such amendment,
suspension or termination, except as provided in Section 5.3. If this Plan is
terminated, no new benefits shall be accrued hereunder; and all benefits
previously accrued shall be payable at such times as otherwise provided herein.
     Section 6.2 Contractual Obligations. Notwithstanding Section 5.1 hereof,
each Employer hereby makes a contractual commitment to pay the benefits
theretofore accrued in respect of each Employee of such Employer under the Plan
to the extent it is financially capable of meeting such obligations from its
general assets, and at such times as such benefits are payable under the terms
hereof.
     Section 6.3 No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation on the right of an Employer to discharge any of its Employees,
with or without cause. Specifically, no rights are created under the Plan with
respect to continued employment. It is understood that each Employee

21



--------------------------------------------------------------------------------



 



is employed at the will of the respective Employer and the Employee and in
accord with all statutory provisions.
ARTICLE 7
GENERAL PROVISIONS
     Section 7.1 Non-alienation of Benefits. Except as may be required by law,
no benefit payable under the Plan is subject in any manner to anticipation,
alienation, sale, transfer, assignment, garnishment, pledge, encumbrance, or
charge whether voluntary or involuntary, including in respect of liability of an
Employee or his beneficiary for alimony or other payments for the support of a
spouse, former spouse, child, or other dependent, prior to actually being
received by the Employee or beneficiary under the Plan, and any attempt to
anticipate, alienate, sell, transfer, assign, garnish, pledge, encumber, or
charge the same shall be void. No such benefits will in any manner be liable for
or subject to the debts, liabilities, engagements, or torts of any Employee or
other person entitled to receive the same and if such person is adjudicated
bankrupt or attempts to anticipate, assign, or pledge any benefits, the Plan
Administrator shall have the authority to cause the same or any part thereof
then payable to be held or applied to or for the benefit of such Employee, his
spouse, children or other dependents, or any of them, in such manner and in such
proportion as the Plan Administrator may deem proper.
     Section 7.2 Minor or Incompetent. If the Plan Administrator determines that
any Employee or beneficiary entitled to payments under the Plan is a minor or
incompetent by reason of physical or mental disability, it may, in its sole
discretion, cause all payments thereafter becoming due to such person to be made
to any other person for his benefit, without responsibility to follow
application of amounts so paid. Payments made pursuant to this provision shall
completely discharge the Company, the Employers, the Plan, the Board, and the

22



--------------------------------------------------------------------------------



 



Plan Administrator from all further obligations with respect to benefits under
the Plan.
     Section 7.3 Payee Unknown. If the Plan Administrator has any doubt as to
the proper beneficiary to receive payments hereunder, the Plan Administrator
shall have the right to withhold such payments until the matter is finally
adjudicated. However, any payment made in good faith shall fully discharge the
Plan Administrator, the Company, the Employers, and the Board from all further
obligations with respect to that payment.
     Section 7.4 Illegal or Invalid Provision. In case any provision of the Plan
shall be held illegal or invalid for any reason, such illegal or invalid
provision shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced without regard to such illegal or invalid provision.
     Section 7.5 Governing Law and Headings. The provisions of the Plan shall be
construed, administered, and governed in accordance with the laws of the
Commonwealth of Pennsylvania, including its statute of limitation provisions, to
the extent such laws are not preempted by ERISA or other applicable Federal law.
Titles of Articles and Sections of the Plan are for convenience of reference
only and are not to be taken into account when construing and interpreting the
provisions of the Plan.
     Section 7.6 Liability Limitation. No liability shall attach to or be
incurred by the Plan Administrator or any officer or director of the Company or
an Employer under or by reason of the terms, conditions, and provisions
contained in the Plan, or for the acts or decisions taken or made thereunder or
in connection therewith; and as a condition precedent to the receipt of benefits
hereunder, such liability, if any, is expressly waived and released by the
Employee and by any and all persons claiming under or through the Employee or

23



--------------------------------------------------------------------------------



 



any other person. Such waiver and release shall be conclusively evidenced by any
act of participation in or the acceptance of benefits under the Plan.
     Section 7.7 Notices. Except as otherwise specified, any notice to the Plan
Administrator, the Company, or an Employer which shall be or may be given under
the Plan shall be in writing and shall be sent by registered or certified mail
to the Plan Administrator. Notice to a Participant shall be sent to the address
shown on the Company’s or the Employer’s records. Any party may, from time to
time, change the address to which notices shall be mailed by giving written
notice of such new address.
     Section 7.8 Entire Agreement. Except as may be provided in an individual
severance agreement between the Company or other Employer and a Participant,
this Plan document shall constitute the entire agreement between the Company or
other Employer and the Participant with respect to the benefits promised
hereunder and no other agreements or representations with respect to such
benefits, oral or otherwise, express or implied, shall be binding on the Company
or other Employer.
     Section 7.9 Binding Effect. All obligations for amounts not yet paid under
the Plan shall survive any merger, consolidation, or sale of substantially all
of the Company’s or an Employer’s assets to any entity, and be the liability of
the successor to the merger or consolidation or purchaser of assets, unless
otherwise agreed to in writing by the parties thereto.

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, intending to be legally bound hereby, has
caused the Plan to be adopted and approved by the execution of its duly
authorized officers as of the day of      , 2006.

                                  AIR PRODUCTS AND CHEMICALS, INC.    
 
                   
Date:
          By:        
 
 
 
         
 
Vice President — Human Resources    

25